                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

BETTY J. DUNKWU                                                                      PLAINTIFF

v.                            Case No. 4:17-cv-00284-KGB/JTR

NANCY A. BERRYHILL, Acting Commissioner,
Social Security Administration                                                     DEFENDANT

                                             JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that this action is reversed and remanded pursuant to sentence four of 42 U.S.C. § 405(g).

       So adjudged this the 25th day of March, 2019.



                                                     ____________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
